DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species a of Species Group A and Species y of Species Grop B, collectively drawn to claims 1, 3, 4, 6-9, 11, 12 and 14-16 in the reply filed on November 8, 2021 is acknowledged.  Accordingly, claims 2, 5, 10, 13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 11, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. U.S. 4,379,664.

a plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and a corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6), wherein the plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and the corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) are arranged in an alternating pattern along a circumferential axis (unnumbered; Figure 6) of the meter roller 66 (Figure 6), and the plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and the corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) are configured to meter flowable particulate material (lines 8 and 9 of the abstract) from a storage tank 2 to a material (lines 8 and 9 of the abstract)  distribution system via rotation of the meter roller 66 (Figure 6);

As to claim 3, a first longitudinal axis of each flute (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) of the plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and a second longitudinal axis of each recess (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) of the corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) are orientated at an angle (unnumbered) relative to a rotational axis of the meter roller 66 (Figure 6).
Regarding claim 4, the angle (unnumbered) is at least 2 degrees.
As to claim 6, the meter roller 66 (Figure 6) comprises a second plurality of flutes 40 (Figures 2, 4 and 5) and a corresponding second plurality of recesses 42 (Figures 2, 4 and 5), wherein the second plurality of flutes 40 (Figures 2, 4 and 5) and the corresponding second 
With respect to claim 9, Klein et al. U.S. 4,379,664 disclose a meter roller 66 (Figure 6) for an agricultural metering system (see the disclosure in the abstract), comprising:
a plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and a corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6), wherein the plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and the corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) are arranged in an alternating pattern along a circumferential axis (unnumbered; Figure 6) of the meter roller 66 (Figure 6), and the 
wherein a first circumferential extent (unnumbered; Figure 6) of at least one flute (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) of the plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) is necessarily at least 1.5 times greater than a second circumferential extent (unnumbered; Figure 6) of at least one adjacent recess (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) of the corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) along an entire longitudinal extent (unnumbered; Figure 6) of the at least one flute (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78)  and the right side (unnumbered) of Figure 6) 
As to claim 11, a first longitudinal axis of the at least one flute (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and a second longitudinal axis of the at least one adjacent recess (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) 
Regarding claim 12, the angle (unnumbered) is at least 2 degrees.
With respect to claim 14, the meter roller 66 (Figure 6) comprises a second plurality of flutes 40 (Figures 2, 4 and 5) and a corresponding second plurality of recesses 42 (Figures 2, 4 and 5), wherein the second plurality of flutes 40 (Figures 2, 4 and 5) and the corresponding second plurality of recesses 42 (Figures 2, 4 and 5) are necessarily arranged in an alternating pattern along the circumferential axis (unnumbered) of a meter roller 22, and the second plurality of flutes 40 (Figures 2, 4 and 5) and the corresponding second plurality of recesses 42 (Figures 2, 4 and 5) are necessarily longitudinally and circumferentially offset from the plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and the corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. U.S. 4,379,664 alone.
Klein et al. U.S. 4,379,664 disclose the plurality of flutes (each flute comprising a portion of 72 between the recesses, unnumbered, in Figure 6 that extend longitudinally between the left side of Figure 6 (the side denoted by 74,78) and the right side (unnumbered) of Figure 6) and a corresponding plurality of recesses (unnumbered; each recess being positioned longitudinally along 66 in Figure 6 and beginning spaced from the left side denoted by 74,78 in Figure 6 and ending spaced from the left side (unnumbered) in Figure 6) as set forth supra.
The claims distinguish over Klein et al. U.S. 4,379,664 in requiring (1) each recess of the corresponding plurality of recesses to have an arcuate concave cross-section (as required in claim 7); (2) each flute of the plurality of flutes to have an arcuate convex cross-section (as required in claim 8); (3) the at least one adjacent recess to have an arcuate concave cross-section (as required 
Klein et al. U.S. 4,379,664 disclose (1) each recess 42 of a corresponding plurality of recesses 42 to have an arcuate concave cross-section (as required in claim 7); (2) each flute 40 of a plurality of flutes 40 to have an arcuate convex cross-section (as required in claim 8); (3) the at least one adjacent recess 42 to have an arcuate concave cross-section (as required in claim 15) and (4) the at least one flute 40 to have an arcuate convex cross-section (as required in claim 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of Figures 2, 4 and 5 of Klein et al. U.S. 4,379,664 for the recesses and flutes of Figure 6 of Klein et al. U.S. 4,379,664 for greater versatility in use and operation.

Reasoning for No Double Patenting Rejection being made
	No double patenting rejection is being made between claims 1, 3, 4, 6-9, 11, 12 and 14-16 of the instant application 16/549,114 and parent application 15/454,982 (which became U.S. Patent No. 10,405,485 B2) since claims 1, 3, 4, 6-9, 11, 12 and 14-16 of the instant application 16/549,114 generally correspond to claims 8-15 restricted out in parent application 15/454,982 (which became U.S. Patent No. 10,405,485 B2).

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



November 18, 2021